IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ALLEN C. BENDER, INDIVIDUALLY AND           :   No. 483 MAL 2020
AS EXECUTOR OF THE ESTATE OF                :
RUTH A. BENDER,                             :
                                            :   Petition for Allowance of Appeal
                   Petitioner               :   from the Order of the
                                            :   Commonwealth Court
                                            :
             v.                             :
                                            :
                                            :
COMMONWEALTH OF PENNSYLVANIA,               :
DEPARTMENT OF TRANSPORTATION,               :
TOWNSHIP OF SWATARA, AND ADRIAN             :
T. HORRELL,                                 :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of February, 2021, the Petition for Allowance of Appeal

is DENIED.